Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment, previous 112(b) rejection on claim 3 and previous 112(b) rejection on claim 10 are hereby withdrawn.
In view of the amendment, previous 102(a)(1) rejection over Takeuchi et al (JP’552) is hereby withdrawn (however, see Paragraph below).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claim Objections
In claim 1, on the 4th line from the bottom, applicant needs to change “the two or more inorganic chemical adsorbent powders (A)” to --- the two or more powdery inorganic chemical adsorbents --- (as recited in the second line of claim 1).
Claims 5-8 are objected to because of the following informalities:  In each of instant claims 5-8, applicant needs to delete “4” on line 2.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: applicant needs to change “deodorant containing” to --- deodorant-containing --- so as to make the meaning of the claim more definite (see the title and [0073] of US-PGPUB of present application).  Also, on line 3 of claim 9, applicant needs to insert --- deodorant --- between “the” and “dispersion”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 15, on line 1, applicant needs to change “in the formula (1)” to  --- the two or more powdery inorganic chemical adsorbents represented by the formula (1) --- (since instant claim 15 as currently written is not clear in its meaning). 
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 17 recites that “the two or more inorganic chemical adsorbent powders (A) comprise amorphous aluminum silicate, amorphous aluminum zinc oxide, and/or amorphous magnesium aluminate.”  Such limitation encompasses a case in which the chemical adsorbent powders (A) comprises amorphous aluminum silicate, amorphous aluminum zinc oxide, or amorphous magnesium aluminate (i.e., the chemical adsorbent powders (A) comprising only one of those three compounds listed), thus rendering the scope of instant claim 17 indefinite. Applicant can overcome instant 112(b) rejection on claim 17 either (i) by changing “and/or” to --- and --- or (ii) by requiring the presence of amorphous aluminum silicate and amorphous aluminum zinc oxide and making the presence of the amorphous magnesium aluminate optional (applicant states that the new claim 17 is supported by Ex. 1-3 and 1-5 in Table 2). 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In each the claims 15-19, applicant list several compounds that are supposed to belong to the instant component (A) two or more powdery inorganic chemical adsorbents represented by formula (1). However, certain compounds that are listed in claims 15-19 do not seem to fit the general formula (1) shown in claim 1.  For example, it is not clear to the Examiner how the amorphous titanium oxide, amorphous aluminum zinc oxide, amorphous magnesium aluminate, amorphous aluminum phosphate, amorphous copper silicate and amorphous silica fit the general formula (1) of claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al (JP2013-133552, its JPO English abstract, and its machine-assisted English translation) (with Sugiura (WO 2016/103808 A1 and its machine-assisted English translation), which is being cited here merely to show that the gas adsorption capacity of zinc oxide is known to be about 20 mL/g or more with respect to acetic acid gas and 70 mL/g or more with respect to hydrogen sulfide gas).
Takeuchi teaches (see English abstract) a deodorant for a fiber, which has superior product stability and superior compatibility with various functional processing agents, and a deodorant fiber product obtained by using such deodorant.  Specifically, in its Example 1 ([0109]) Takeuchi teaches a deodorant for fibers containing: (A) 200 pbw of the compound of its Preparation Example 1 (shown in [0080]-[0081]), which is a silicon dioxide/zinc oxide complex; (B) 30 pbw of the compound of Synthesis Example 1 ([0082]-[0083]), which is an adduct of stearylamine in ethylene oxide; (C) 670 pbw of water (instant dispersion medium (C) – see [0064]).
(i) With respect to instant (A) two or more powdery inorganic chemical adsorbents of formula (1), first of all, Takeuchi teaches ([0081]) that the silicon dioxide and zinc oxide composite from its Preparation Example 1contains 63 wt.% silicon dioxide, 22 wt.% of zinc oxide and 15 wt.% of water.  This means that Takeuchi’s silicon dioxide/zinc oxide composite is hydrated and thus meets instant formula (1): where a=0; b is a positive number and M2 is zinc which is a bivalent metal atom; c=0; d is a positive number and M4 is silicon which is a tetravalent metal atom; e=0 and f is a positive number.  Secondly, in [0023], Takeuchi teaches that two or more of its silicon dioxide/zinc oxide composites may be used in combination.  Thus, Takeuchi teaches instant component (A).
(ii) With respect to instant (B) dispersing agent (B), Takeuchi’s fiber deodorant formulation of Example 1 (as discussed above) does not contain instant dispersing agent of claim 1.  However, Takeuchi teaches ([0059]) that its fiber deodorant may be used in combination with an anionic or cationic surfactant so as to improve the product stability of the fiber deodorant.  Among the examples for the anionic surfactant, Takeuchi teaches ([0060]) alkylene oxide adducts of alcohol of 8-24 carbon atoms (instant higher alcohol alkylene oxide-based dispersing agent), and among the examples for the cationic surfactant, Takeuchi teaches ([0061]) a monoalkyltrimethylammonium salt of 8-24 carbon atoms or a dialkyldimethylammonium salt having 8-24 carbon atoms (both of which teach instant quaternary ammonium-based dispersing agents).  It would have been obvious to one skilled in the art to use an alkylene oxide adduct of alcohols of 8-24 carbon atoms, monoalkyltrimethylammonium salt of 8-24 carbons atoms or dialkyldimethylammonium salt having 8-24 carbon atoms in Takeuchi’s fiber deodorant formulation of Example 1 with a reasonable expectation of improving the product stability of the fiber deodorant.  Thus, Takeuchi teaches instant component (B).    
(iii) With respect to instant limitation as to the component (A) being present in the amount of 10-30 wt.% and the component (B) being present in the amount of 1-10 wt.%, first of all, as already discussed above, Takeuchi teaches using an alkylene oxide adduct of alcohols of 8-24 carbon atoms, monoalkyltrimethylammonium salt of 8-24 carbons atoms or dialkyldimethylammonium salt having 8-24 carbon atoms (all of which teach instant components (B)) as an anionic or cationic surfactant in Takeuchi’s fiber deodorant formulation of Example 1 in order to improve the product stability of the fiber deodorant.  Takeuchi furthermore teaches ([0062]) that the blending ratio (weight ratio) of its component (B) (an adduct of stearylamine in ethylene oxide) and the anionic or cationic surfactant is preferably 75:25 to 100:0.  Since the adduct of stearylamine in ethylene oxide is present in the amount of 30 pbw in Takeuchi’s Example 1, this means that the anionic or cationic surfactant (such as alkylene oxide adduct of alcohols of 8-24 carbon atoms, monoalkyltrimethylammonium salt of 8-24 carbons atoms or dialkyldimethylammonium salt having 8-24 carbon atoms) would be present in Takeuchi’s Example 1 in the amount of up to 10 pbw, which converts to up to 1.1 wt.%.  Such range overlaps with instant range of 1-10 wt.% for the amount of instant component (B), thus rendering instant range prima facie obvious. In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Secondly, as discussed above, Takeuchi’s deodorant of its Example 1 contains 200 pbw of the silicon dioxide/zinc oxide complex, which converts to 21.98 wt.% (assuming that Takeuchi’s anionic or cationic surfactant is present in the amount of 10 pbw).  Thus, Takeuchi teaches instant limitation as to the component (A) being present in the amount of 10-30 wt.% and the component (B) being present in the amount of 1-10 wt.%.
(iv) With respect to instant limitation as to the median particle diameter of the dispersoid being in a range of 0.1-0.4 m, Takeuchi teaches ([0067]) that the average particle size for the particles of its fiber deodorant is 0.1-2 m, preferably.  Such range overlaps with instant range of 0.1-0.4 m, thus rendering instant range prima facie obvious. In re Wertheim, supra.  In [0019], Takeuchi furthermore teaches that the composite of silicon dioxide and zinc oxide is amorphous.    
Therefore, Takeuchi renders obvious instant deodorant dispersion of instant claims 1, 3, 4, 8, 11 and 20. 
With respect to instant claim 2, as discussed above, Takeuchi teaches instant powdery inorganic chemical adsorbents (silicon dioxide and zinc oxide) and teaches instant median particle diameter for the dispersoid.  Since Takeuchi teaches instant component (A) material as well as instant median particle diameter, it is the Examiner’s position that Takeuchi’s component (A) would inherently have a gas adsorption capacity value that falls within or at least overlaps with instant range of 25 mL/g or more.  Alternatively, as evidenced by Sugiura (see pg.4, lines 160-164 of English translation), the gas adsorption capacity of zinc oxide (alone) is known to be about 20 mL/g or more with respect to acetic acid gas and 70 mL/g or more with respect to hydrogen sulfide gas.  Therefore, it is the Examiner’s position that Takeuchi’s silicon dioxide/zinc oxide composite (instant component (A)) would have a gas adsorption capacity value that falls within or at least overlaps with instant range of claim 2.  Thus, Takeuchi renders obvious instant claim 2. 
With respect to instant claim 5, Takeuchi’s silicon dioxide and zinc oxide composite also teaches instant claim 5 since instant claim 5 does not require the presence of M12O since instant a can be zero (it only requires that if a is 1 or a positive number, then the M12O should be Na2O (for Takeuchi’s silicon dioxide and zinc oxide, a of instant formula (1) is zero).  Thus, Takeuchi renders obvious instant claim 5.  
With respect to instant claim 7, Takeuchi’s silicon dioxide and zinc oxide composite also teaches instant claim 7 since instant claim 7 does not require the presence of M32O3 since instant c can be zero (it only requires that if c is 1 or a positive number, then the M32O3 should be Al2O3 (for Takeuchi’s silicon dioxide and zinc oxide, c of instant formula (1) is zero).  Thus, Takeuchi renders obvious instant claim 7.   
With respect to instant claims 9 and 10, Takeuchi mixes its deodorant for fibers, a silicon resin (instant adhesive agent of claim 9 – see [0029] of present specification) and water to prepare a treatment liquid (see [0117]).  Such treatment liquid is applied to a polyester knitted fabric or cotton knitted fabric (instant base material), and then the fabric is dried and heat-treated to obtain a deodorant fiber product ([0117]).  Thus, Takeuchi renders obvious instant claims 9 and 10.  
Claims 1-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirukawa (US 2012/0195845 A1).
In Example 102, Hirukawa teaches the following:

    PNG
    media_image1.png
    131
    490
    media_image1.png
    Greyscale


Hirukawa’s Example 80 mentioned above in its Example 102 is shown below:

    PNG
    media_image2.png
    259
    417
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    36
    408
    media_image3.png
    Greyscale


As shown above, Hirukawa’s Example 102 states that the procedure of Example 80 was carried out in the same way except that “deodorant composition A” was used instead of deodorant A that was used in Example 80.  The “deodorant composition A” was made in Hirukawa’s Example 65 as shown below:

    PNG
    media_image4.png
    141
    414
    media_image4.png
    Greyscale

The deodorant A used in Hirukawa’s Example 65 shown above is made in its Example 1 as shown below:

    PNG
    media_image5.png
    187
    417
    media_image5.png
    Greyscale
.
Therefore, In summary, in its Example 102, Hirukawa teaches a deodorant composition dispersion A containing: 50 parts of “deodorant composition A”; 2 parts of Disperbyk-180 dispersant (alkyl ammonium salt of a phosphoric acid group-containing block copolymer – instant dispersing agent (B)); 0.3 parts of Bestcide #300 preservative; 0.2 parts of Disperbyk-022 antifoaming agent; 5 parts of a 4% aqueous solution of Metholose SH15000 thickener; and 100 parts of purified water (instant dispersion medium (C)), wherein the “deodorant composition A” comprises hydrated zirconium oxide (ZrO2) (see Example 65 above) and aluminum silicate (see Example 1 above).  Hirukawa furthermore teaches ([0044]-[0046]) that the aluminum silicate has the following formula (1) shown below,

    PNG
    media_image6.png
    37
    452
    media_image6.png
    Greyscale
.
Since Hirukawa’s deodorant composition dispersion A of its Example 102 contains both (i) hydrated ZrO2 (instant inorganic chemical adsorbent of formula (1)) and (ii) Al2O3.nSiO2.mH2O (instant inorganic chemical adsorbent of formula (1)), Hirukawa teaches instant component (A) two or more powdery inorganic chemical adsorbents of formula (1).  Thus, Hirukawa’s deodorant composition dispersion A of its Example 102 contains instant components (A), (B) and (C). 
	With respect to instant limitation as to the component (A) being present in the amount of 10-30 wt.% and the component (B) being present in the amount of 1-10 wt.%, first of all, Hirukawa’s deodorant composition dispersion A of Example 102 contains 2 parts of alkyl ammonium salt of a phosphoric acid group-containing block copolymer (instant component (B)), which converts to 1.27 wt.% of instant component (B) (since the total sum (in parts) of all the components in Hirukawa’s deodorant composition dispersion A of Example 102 is 157.5 parts).  Secondly, as shown above, Hirukawa’s deodorant composition dispersion A of Example 102 contains 50 parts of “deodorant composition A”, which is formed from 70 parts of deodorant A, 10 parts of a layered -zirconium phosphate, 10 parts of a copper-binding layered a-zirconium phosphate and 10 parts of hydrated zirconium oxide (see Example 65 above), wherein the deodorant A is in turn formed from 100 parts of aluminum silicate (Al2O3.nSiO2.mH2O) and 50 parts of aminoguanidine hydrochloride aqueous solution (see Example 1 above).  This gives 28.35 parts for the sum of the hydrated zirconium oxide (ZrO2) and the aluminum silicate (Al2O3.nSiO2.mH2O), as calculated by the Examiner, which then converts to 18% for instant component (A) (since the total sum (in parts) of all the components in Hirukawa’s deodorant composition dispersion A of Example 102 is 157.5 parts).  Thus, Hirukawa teaches instant limitation as to the component (A) being present in the amount of 10-30 wt.% and the component (B) being present in the amount of 1-10 wt.%.
(iv) With respect to instant limitation as to the median particle diameter of the dispersoid being in a range of 0.1-0.4 m, Hirukawa teaches ([0085]) that its deodorant or the deodorant composition of its invention is normally used in the form of a powder and that the average particle size thereof is preferably 0.02-20 m.  Such range overlaps with instant range of 0.1-0.4 m, thus rendering instant range prima facie obvious. In re Wertheim, supra.  Thus, Hirukawa renders obvious instant claims 1,  4-8, 11, 12, 14 and 20 (with respect instant claims 5, 6, 11 and 12, instant claims do not require the presence of M12O or M2O (since instant a and b both can be 0s).  Thus, Hirukawa also renders obvious instant claims 5, 6, 11 and 12).
With respect to instant claim 2, Hirukawa does not explicitly teach the gas adsorption capacity for its hydrated zirconium oxide (ZrO2) and the aluminum silicate (Al2O3.nSiO2.mH2O).  However, in its Example 76 and Table 1, Hirukawa shows the adsorption of its Deodorant A after two hours of exposure to 800 ppm of acetaldehyde gas in a vinyl fluoride bag.  Since 0.02g of Deodorant A was used to adsorb the acetaldehyde in a 1 L bag, and since only less than 0.2 ppm of acetaldehyde remains after adsorption of the acetaldehyde, this gives approximately 40 mL/g for the gas adsorption capacity (as calculated by the Examiner).  Thus, Hirukawa renders obvious instant claim 2.
With respect to instant claim 3, Hirukawa teaches ([0045]) that its aluminum silicate is preferably amorphous.  Thus, Hirukawa renders obvious instant claim 3. 
With respect to instant claims 9 and 10, Hirukawa teaches ([0105] and [0117]) that its aldehyde gas deodorizing dispersion of its invention may be supported on a support (such as a fiber, a non-woven fabric, a wooden board or a resin molding) by coating, spraying or immersing, and then drying.  Hirukawa furthermore teaches that in order to strengthen the supporting on the support, a known binder resin, such as an acrylic acid-based resin (instant adhesive agent) or a urethane-based resin (instant adhesive agent), may be used in combination with the aldehyde gas deodorizing dispersion of its invention.  Thus, Hirukawa renders obvious instant claims 9 and 10. 
With respect to instant claim 13, as already discussed above, Hirukawa’s deodorant composition dispersion A of Example 102 contains hydrated ZrO2 (instant inorganic chemical adsorbent of formula (1)) and Al2O3.nSiO2.mH2O (instant inorganic chemical adsorbent of formula (1)).  Furthermore, Hirukawa teaches ([0080]) the equivalence of the hydrated ZrO2 and hydrated titanium oxide.  It would have been obvious to one skilled in the art to replace the hydrated ZrO2 with hydrated TiO2 in Hirukawa’s deodorant composition dispersion A of Example 102 with a reasonable expectation of success.  Thus, Hirukawa renders obvious instant claim 13.  
Response to Arguments
Applicant argues that since Takeuchi requires an amine dispersing agent, which is outside of the instant dispersing agent (B) of the amended claim 1, and since it would not be obvious to modify Takeuchi to use a different dispersing agent and thereby exclude Takeuchi’s disclosed element, instant claims should be patentable.  The Examiner believes that applicant’s such argument has already been answered in Paragraph above.  That is, Takeuchi teaches using (in addition to its constituent components) an anionic or cationic surfactant (such as alkylene oxide adducts of alcohol of 8-24 carbon atoms, a monoalkyltrimethylammonium salt of 8-24 carbon atoms or a dialkyldimethylammonium salt having 8-24 carbon atoms) so as to improve the product stability of the fiber deodorant.  It would have been obvious to one skilled in the art to use an alkylene oxide adduct of alcohols of 8-24 carbon atoms, monoalkyltrimethylammonium salt of 8-24 carbons atoms or dialkyldimethylammonium salt having 8-24 carbon atoms in Takeuchi’s fiber deodorant formulation of Example 1 with a reasonable expectation of improving the product stability of the fiber deodorant, as taught by Takeuchi.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        March 8, 2021